                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


 CHRISTOPHER ALAN JACKSON                                  CIVIL ACTION

 VERSUS                                                    NO. 19-12266-WBV-JVM

 DEVALIER-FLIMYN, ET AL.                                   SECTION: “D”(1)


                                           ORDER

      The Court, having considered the Complaint, the record, the applicable law,

the Report and Recommendation of the United States Magistrate Judge, and the

Plaintiff’s objections to the Magistrate Judge’s Report and Recommendation, hereby

approves the Report and Recommendation of the United States Magistrate Judge and

adopts it as its opinion in this matter.

      Accordingly,

      IT IS ORDERED that Plaintiff’s Complaint seeking relief pursuant to 42

U.S.C. § 1983 (R. Doc. 4) is DISMISSED WITH PREJUDICE as frivolous, for failing

to state a claim on which relief may be granted, and/or for seeking monetary relief

from a defendant who is immune from such relief.

      New Orleans, Louisiana, December 11, 2019.




                                           __________________________________________
                                           WENDY B. VITTER
                                           UNITED STATES DISTRICT JUDGE
